Name: 2012/574/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/192 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2010 (2012/574/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Chemicals Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Chemicals Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council (3) establishing a European Chemicals Agency, and in particular Article 97 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0126/2012), 1. Grants the Executive Director of the European Chemicals Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Chemicals Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 33. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 396, 30.12.2006, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Chemicals Agency 2008 2009 Performance The Agency would benefit from developing feedback procedures and from developing a stronger customer focus Requests that the Court of Auditors undertake performance audits of the Agency Budgetary and financial management  Calls on the Agency to take steps to improve the planning and the monitoring of its resources and appropriations (41 % of the commitment appropriations for operational activities were carried over and 37,5 % were cancelled)  Calls on the Commission to examine ways of ensuring that the principle of needs-based management is implemented in full (Cash Reserves in 2008: EUR 18 747 210,75) Calls on the Agency to further develop the planning and monitoring of its procurement and budget execution so as to reduce the proportion of carry-forward appropriations; notes, in fact, that the Court of Auditors registered a carry-forward of EUR 20 000 000 (29 % of the appropriations) to the budgetary year 2010, approximately 88 % of which corresponds to activities not yet implemented (or, in some cases, goods not received) at the year-end; remarks, furthermore, that 5 % of the appropriations (EUR 3 000 000) were cancelled Human resources  Calls on the Agency to take care of the implementation of the recruitment procedure  Transparency issues: in 14 recruitment procedures the independence of the members of the selection board was not guaranteed, owing to the fact that the Director himself chaired the Board  Commends the Agency for deciding that the Director will no longer take part in the deliberations of selection boards  Calls on the Agency to put in place well-defined handover procedures Important for the Agency to keep monitoring the implementation of its budget and recruitment plan Internal audit The audit of three procedures showed weaknesses in the documentation summarising the work of the selection boards (lack of justification)  Calls on the Executive Director of the Agency to inform the discharge authority of the content of its audit plan  Calls on the Agency to inform the discharge authority of the steps taken to improve its control system by strengthening its financial circuits, workflows, audits, action plans and risk assessments  Encourages the Agency to effectively ensure that:  all components for financing decisions are in place,  the information necessary at each level within the organisation is properly defined and addressed,  the work programme shows all resources made available through the budget,  the documentation of financial procedures and checklists is finalised and updated